The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the amendment received August 17, 2022, amending Claims 17, 19, 22-25, 29-31, and 33-36.  Claims and 21 and 32 were cancelled by this amendment.  New Claims 37 and 38 were added by this amendment.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As necessitated by amendment, Claims 17-20, 22-28, and 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Each of Claims 17-20, 22-28, and 37 has been analyzed to determine whether it is directed to any judicial exceptions.  

Step 2A, Prong 1
Each of Claims 17-20, 22-28, and 37 recites at least one step or instruction for determining a region attribute, which is grouped as a mental process under the 2019 PEG or a certain method of organizing human activity under the 2019 PEG. when given their broadest reasonable interpretation, recite steps that are practically performable in the human mind.   A human can mentally identify a line on a map, as well as determine the regions as enclosed or unenclosed as claimed and mentally process the boundary and modify the cleaning region based on obstacle information communicated.  Thus, these limitations fall within the mental processes grouping of abstract ideas, and as such, claim 17 is directed to an abstract idea. 
 Accordingly, each of Claims 17-20, 22-28, and 37 recites an abstract idea.

Specifically, Claim 17 recites:
17. (Currently Amended) A computer-implemented method of determining a region attribute, comprising: 
identifying a marker line in a target map, wherein the target map is a map of a to-be-cleaned target scene that an intelligent cleaning device relies on during a cleaning process (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f) -observation, judgment or evaluation, which is grouped as a mental process under the 2019 PEG); 
determining, based on the identified marker line and an auxiliary object in the target map, an unenclosed region with a first position as a reference point and an enclosed region in the target map, wherein the auxiliary object includes a map boundary and an obstacle, and the first position is a position of a preset reference object in the target map (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f) -observation, judgment or evaluation, which is grouped as a mental process under the 2019 PEG); 
determining the enclosed region as a user-defined cleaning region for the cleaning process of the intelligent cleaning device (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f) -observation, judgment or evaluation, which is grouped as a mental process under the 2019 PEG); and 
determining the unenclosed region as a normal cleaning region for the cleaning process of the intelligent cleaning device (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f) -observation, judgment or evaluation, which is grouped as a mental process under the 2019 PEG), 
wherein the marker line comprises a polygon, the polygon is a rectangle, and the method further comprises: 
obtaining current obstacle coordinate information in the to-be-cleaned target scene, wherein the obstacle coordinate information is obtained by the intelligent cleaning device while the intelligent cleaning device performs obstacle detection on the to-be-cleaned target scene (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)  - involves managing interactions between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under 2019 PEG and/or a judgement or evaluation, which is grouped as a mental process under 2019 PEG); 
performing boundary refinement processing on the user-defined cleaning region based on the obstacle coordinate information and the marker line (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f) -observation, judgment or evaluation, which is grouped as a mental process under the 2019 PEG); and 
modifying the normal cleaning region based on a processing result obtained by performing the boundary refinement processing (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f) -observation, judgment or evaluation, which is grouped as a mental process under the 2019 PEG).

Accordingly, as indicated above, each of the above-identified claim limitations recite an abstract idea.  
Further, dependent Claims 18-20, 22-28, and 37 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.

Step 2A, Prong 2
The above-identified abstract idea in independent Claim 17 (and their respective dependent Claims 18-20, 22-28, and 37) is not integrated into a practical application under 2019 PEG because the additional elements (identified above in independent Claim 17), either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements claim does not include additional elements that when considered as a whole are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the identifying, determining, obtaining, performing, and modifying steps amounts to no more than mere instructions to apply the exception using a generic computer. As presented in Claim 17 (and its dependent claims), the claim elements are generically recited computer elements which do not improve the functioning of a computer, or any other technology or technical field.  Nor do these above-identified additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified additional elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above in independent Claim 17 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed method and system merely implements the above-identified abstract idea (e.g., mental process and certain method of organizing human activity) using rules (e.g., computer instructions) executed by a computer (e.g., a processor, computer device, server, etc. which is not specifically claimed).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claim 17 (and their respective dependent claims) is not integrated into a practical application under the 2019 PEG.
Accordingly, independent Claim 17 (and their respective dependent claims) are each directed to an abstract idea under 2019 PEG. 

Step 2B

None of Claims 18-20, 22-28, and 37 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons.
These claims do not require the additional elements. 
Per Applicant’s specification, the device performing the claimed method is a “mobile terminal 1510 that includes, but is not limited to, a smart phone, a tablet computer, and a notebook computer.”  These devices  are described generically described without structure or detailed drawings in their specification that such the devices are clearly intended to be well understood, routine and conventional.
Accordingly, in light of Applicant’s specification, the claimed computer-implemented method is reasonably construed to be software executed by a generic computing device.  Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed process. 
Furthermore, Applicant’s specification does not describe any special programming or algorithms required for the executing the software.  This lack of disclosure is acceptable under 35 U.S.C. §112(a) since this hardware performs non-specialized functions known by those of ordinary skill in the computer arts.  By omitting any specialized programming or algorithms, Applicant's specification essentially admits that this hardware is conventional and performs well understood, routine and conventional activities in the computer industry or arts.  In other words, Applicant’s specification demonstrates the well-understood, routine, conventional nature of the above-identified additional elements because it describes these additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (see Berkheimer memo from April 19, 2018, (III)(A)(1) on page 3).  Adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible (TLI Communications).
The recitation of the above-identified additional limitations in Claims 17-20, 22-28, and 37 amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, the computer-implemented method of determining a region attribute of Claims 17-20, 22-28, and 37 are directed to applying an abstract idea (e.g., mental process or certain method of organizing human activity) on a general purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of Claims 17-20, 22-28, and 37 provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent Claim 17 (and their dependent claims) do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to implement the claimed functions with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, Claims 17-20, 22-28, and 37 merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).
Therefore, none of the Claims 17-20, 22-28, and 37 amount to significantly more than the abstract idea itself. 
Accordingly, Claims 17-20, 22-28, and 37 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and 2019 PEG.

As necessitated by amendment, Claims 29, 31, 33-36, and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Each of Claims 29, 31, 33-36, and 38 has been analyzed to determine whether it is directed to any judicial exceptions.  

Step 2A, Prong 1
Each of Claims 29, 31, 33-36, and 38 recites at least one step or instruction for determining a region attribute, which is grouped as a mental process under the 2019 PEG or a certain method of organizing human activity under the 2019 PEG. when given their broadest reasonable interpretation, recite steps that are practically performable in the human mind.   A human can mentally identify a line on a map, as well as determine the regions as enclosed or unenclosed as claimed and mentally process the boundary and modify the cleaning region based on obstacle information communicated.  Thus, these limitations fall within the mental processes grouping of abstract ideas, and as such, claim 29 is directed to an abstract idea. 
 Accordingly, each of Claims 29, 31, 33-36, and 38 recites an abstract idea.
Specifically, Claim 29 recites:
29. (Currently Amended) An electronic device comprising: 
an internal bus; 
a memory; 
a processor; and 
a communication interface, 
wherein the processor, the communication interface, and the memory communicate with each other through the internal bus, 
wherein the memory is configured to store machine-executable instructions corresponding to a method of determining a region attribute, and 
wherein the processor is configured to read the machine-executable instructions on the memory and execute the machine-executable instructions to implement operations including (previous structure is merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f) -observation, judgment or evaluation, which is grouped as a mental process under the 2019 PEG): 
identifying a marker line in a target map, wherein the target map is a map of a to- be-cleaned target scene that an intelligent cleaning device relies on during a cleaning process; 
determining, based on the identified marker line and an auxiliary object in the target map, an unenclosed region with a first position as a reference point and an enclosed region in the target map, wherein the auxiliary object includes a map boundary and an obstacle, and the first position is a position of a preset reference object in the target map; 
determining the enclosed region as a user-defined cleaning region for the cleaning process of the intelligent cleaning device; and determining the unenclosed region as a normal cleaning region for the cleaning process of the intelligent cleaning device, 
wherein the marker line comprises a polygon, the polygon is a rectangle, and the operations further comprise: 
obtaining current obstacle coordinate information in the to-be-cleaned target scene, wherein the obstacle coordinate information is obtained by the intelligent cleaning device while the intelligent cleaning device performs obstacle detection on the to-be- cleaned target scene, 
performing boundary refinement processing on the user-defined cleaning region based on the obstacle coordinate information and the marker line; and 
modifying the normal cleaning region based on a processing result obtained by performing the boundary refinement processing. 

Additional elements in the claims include: an electronic device comprising: an internal bus; a memory; a processor; and a communication interface which are generic structural elements of a generic computer device.
Accordingly, as indicated above, each of the above-identified claim limitations recite an abstract idea.  
Further, dependent Claims 31, 33-36, and 38 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.

Step 2A, Prong 2
The above-identified abstract idea in independent Claim 29 (and their respective dependent Claims 31, 33-36, and 38) is not integrated into a practical application under 2019 PEG because the additional elements (identified above in independent Claim 29), either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of an electronic device comprising: an internal bus; a memory; a processor; and a communication interface are generically recited computer elements which do not improve the functioning of a computer, or any other technology or technical field.  Nor do these above-identified additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified additional elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above in independent Claim 29 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed method and system merely implements the above-identified abstract idea (e.g., mental process and certain method of organizing human activity) using rules (e.g., computer instructions) executed by a computer (e.g., an electronic device comprising: an internal bus; a memory; a processor; and a communication interface as claimed).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claim 29 (and their respective dependent claims) is not integrated into a practical application under the 2019 PEG.
Accordingly, independent Claim 29 (and their respective dependent claims) are each directed to an abstract idea under 2019 PEG. 

Step 2B

None of Claims 29, 31, 33-36, and 38 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons.
These claims require the additional elements of: an electronic device comprising: an internal bus; a memory; a processor; and a communication interface as recited in independent Claim 29 and its dependent claims.
The above-identified additional elements are generically claimed computer components which enable the above-identified abstract idea(s) to be conducted by performing the basic functions of automating mental tasks.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 
Per Applicant’s specification, the device performing the claimed method is a “mobile terminal 1510 that includes, but is not limited to, a smart phone, a tablet computer, and a notebook computer.”  These devices  are described generically described without structure or detailed drawings in their specification that such the devices are clearly intended to be well understood, routine and conventional.

Accordingly, in light of Applicant’s specification, the claimed terms an electronic device comprising: an internal bus; a memory; a processor; and a communication interface are reasonably construed as a generic computing device.  Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed process. 
Furthermore, Applicant’s specification does not describe any special programming or algorithms required for the electronic device comprising: an internal bus; a memory; a processor; and a communication interface an internal bus; a memory; a processor; and a communication interface.  This lack of disclosure is acceptable under 35 U.S.C. §112(a) since this hardware performs non-specialized functions known by those of ordinary skill in the computer arts.  By omitting any specialized programming or algorithms, Applicant's specification essentially admits that this hardware is conventional and performs well understood, routine and conventional activities in the computer industry or arts.  In other words, Applicant’s specification demonstrates the well-understood, routine, conventional nature of the above-identified additional elements because it describes these additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (see Berkheimer memo from April 19, 2018, (III)(A)(1) on page 3).  Adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible (TLI Communications).
The recitation of the above-identified additional limitations in Claims 29, 31, 33-36, and 38 amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, the electronic device of Claims 29, 31, 33-36, and 38 are directed to applying an abstract idea (e.g., mental process or certain method of organizing human activity) on a general purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of Claims 29, 31, 33-36, and 38 provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent Claim 29 (and their dependent claims) do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to implement the claimed functions with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, Claims 29, 31, 33-36, and 38 merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).
Therefore, none of the Claims 29, 31, 33-36, and 38 amount to significantly more than the abstract idea itself. 
Accordingly, Claims 29, 31, 33-36, and 38 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and 2019 PEG.

As necessitated by amendment, Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 2A, Prong 1
Claim 30 recites at least one step or instruction for determining a region attribute, which is grouped as a mental process under the 2019 PEG or a certain method of organizing human activity under the 2019 PEG. when given their broadest reasonable interpretation, recite steps that are practically performable in the human mind.   A human can mentally obtain and send instructions, identify a line on a map, as well as determine the regions as enclosed or unenclosed as claimed and mentally process the boundary and modify the cleaning region based on obstacle information communicated.  Thus, these limitations fall within the mental processes grouping of abstract ideas, and as such, claim 30 is directed to an abstract idea. 
 Accordingly, Claim 30 recites an abstract idea.
Specifically, Claim 30 recites:
30. (Currently Amended) An intelligent cleaning system, comprising: 
a mobile terminal, and 
an intelligent cleaning device, 
wherein the mobile terminal is configured to: 
obtain a user instruction about a marker line in a target map (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f) -observation, judgment or evaluation, which is grouped as a mental process under the 2019 PEG), and 
send the user instruction to the intelligent cleaning device, the intelligent cleaning device identifying a marker line in the target map based on the user instruction, wherein the target map is a map of a target scene that is to be cleaned, the intelligent cleaning device relying on the map of the target scene during a cleaning process (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)  - involves managing interactions between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under 2019 PEG and/or a judgement or evaluation, which is grouped as a mental process under 2019 PEG), and 
wherein the intelligent cleaning device is configured to: 
identify the marker line in a target map (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f) -observation, judgment or evaluation, which is grouped as a mental process under the 2019 PEG); 
determine, based on the identified marker line and an auxiliary object in the target map, an unenclosed region with a first position as a reference point and an enclosed region in the target map, wherein the auxiliary object includes a map boundary and an obstacle, wherein the first position is a position of a preset reference object in the target map (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f) -observation, judgment or evaluation, which is grouped as a mental process under the 2019 PEG); 
determine the enclosed region as a user-defined cleaning region for the cleaning process of the intelligent cleaning device, and determine the unenclosed region as a normal cleaning region for the cleaning process of the intelligent cleaning device (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f) -observation, judgment or evaluation, which is grouped as a mental process under the 2019 PEG); and
 clean the target scene based on the determined user-defined cleaning region and normal cleaning region (without specific cleaning structure, this is merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)), 
wherein the marker line comprises a polygon, the polygon is a rectangle, and the intelligent cleaning device is further configured to: 
obtain current obstacle coordinate information in the to-be-cleaned target scene, wherein the obstacle coordinate information is obtained by the intelligent cleaning device while the intelligent cleaning device performs obstacle detection on the to-be-cleaned target scene (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)  - involves managing interactions between people, namely, humans following rules, which is grouped as a certain method of organizing human activity under 2019 PEG and/or a judgement or evaluation, which is grouped as a mental process under 2019 PEG); 
perform boundary refinement processing on the user-defined cleaning region based on the obstacle coordinate information and the marker line merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f) -observation, judgment or evaluation, which is grouped as a mental process under the 2019 PEG); and 
modify the normal cleaning region based on a processing result obtained by performing the boundary refinement processing (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f) -observation, judgment or evaluation, which is grouped as a mental process under the 2019 PEG).

Additional elements in the claims include: a mobile terminal and an intelligent cleaning system which are generic structural elements of a generic computer device.
Accordingly, as indicated above, each of the above-identified claim limitations recite an abstract idea.  

Step 2A, Prong 2
The above-identified abstract idea in independent Claim 30 is not integrated into a practical application under 2019 PEG because the additional elements (identified above in independent Claim 30), either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional element of a mobile terminal is a generically recited computer element which does not improve the functioning of a computer, or any other technology or technical field.  Nor do these above-identified additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  The additional element of an intelligent cleaning system is a generically recited computer element since it does not have include any specific cleaning structure that provides any understanding of what a cleaning process entails.  Nor do these above-identified additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Furthermore, the above-identified additional elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above in independent Claim 30 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed method and system merely implements the above-identified abstract idea (e.g., mental process and certain method of organizing human activity) using rules (e.g., computer instructions) executed by a computer (e.g., a mobile terminal and an intelligent cleaning system as claimed).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claim 30 is not integrated into a practical application under the 2019 PEG.
Accordingly, independent Claim 30 is directed to an abstract idea under 2019 PEG. 

Step 2B

Claim 30 does not include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons.
These claims require the additional elements of: a mobile terminal and an intelligent cleaning system as recited in independent Claim 30.
The above-identified additional elements are generically claimed computer components which enable the above-identified abstract idea(s) to be conducted by performing the basic functions of automating mental tasks.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 
Per Applicant’s specification, the devices performing the claimed steps are: 
“the intelligent cleaning device 1520 includes, but is not limited to, a cleaning robot. The cleaning robot is also called an automatic cleaning machine, an intelligent vacuum cleaner, a robot vacuum cleaner, and the like.”
and
“mobile terminal 1510 that includes, but is not limited to, a smart phone, a tablet computer, and a notebook computer.”  
These devices  are described generically described without structure or detailed drawings in their specification that such the devices are clearly intended to be well understood, routine and conventional.

Accordingly, in light of Applicant’s specification, the claimed terms a mobile terminal and an intelligent cleaning system are reasonably construed as a generic computing device since they are not disclosed with specific structural details.  Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed process. 
Furthermore, Applicant’s specification does not describe any special programming or algorithms required for the mobile terminal and the intelligent cleaning system.  This lack of disclosure is acceptable under 35 U.S.C. §112(a) since this hardware performs non-specialized functions known by those of ordinary skill in the computer arts.  By omitting any specialized programming or algorithms, Applicant's specification essentially admits that this hardware is conventional and performs well understood, routine and conventional activities in the computer industry or arts.  In other words, Applicant’s specification demonstrates the well-understood, routine, conventional nature of the above-identified additional elements because it describes these additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (see Berkheimer memo from April 19, 2018, (III)(A)(1) on page 3).  Adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible (TLI Communications).
The recitation of the above-identified additional limitations in Claim 30 amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, the intelligent cleaning system of Claim 30 is directed to applying an abstract idea (e.g., mental process or certain method of organizing human activity) on a general purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, Claim 30 does not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent Claim 30 does not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to implement the claimed functions with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, Claim 30 merely applies an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).
Therefore, Claim 30 does not amount to significantly more than the abstract idea itself. 
Accordingly, Claim 30 is not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and 2019 PEG.
 
Response to Arguments
Rejection Under 35 U.S.C. 101
Applicant’s arguments with amendments, filed August 17, 2022, with respect to the 35 U.S.C. 101 rejection(s) of Claims 17-36 have been fully considered and are not persuasive.  Therefore, the rejections stand.  The Examiner has amended the format of the rejection to include responses to the Applicant’s specific arguments.

	In responses to the Applicant’s specific arguments:  “Applicant respectfully submits that claim 17 provides a unique technical solution that is not well-known, not routine, and unconventional to the field of recommending guide words/computer processing.” And “For at least the foregoing reasons, amended claim 17 provides an improvement in a technical field, and therefore, integrates any alleged judicial exception into a practical application under Prong Two of the Revised Step 2A analysis, and is therefore eligible subject matter under 35 U.S.C. §101.”    The Examiner respectfully disagrees.  A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  In light of the Applicant’s specification, the mobile terminal is nothing more than a generic computer which executes a software program and receives or transmits data. In light of the Applicant’s specification, the intelligent cleaning system includes, but is not limited to a variety of cleaning devices, however, no cleaning structure is claimed, leaving it unclear if it is a limitation.  Therefore, the intelligent cleaning system is treated as a generic computer which executes a software program and receives or transmits data.  The  technical problem identified by the Applicant does not require an improvement of the structure of the obstacles but merely a software decision to update the region based on the new data. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC CARLSON/Primary Examiner, Art Unit 3723